Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Akihiro Yamazaki (Reg. 46,155) on March 24, 2021.

The application has been amended as follows: 
Claim 1 (currently amended):  A wiring substrate, comprising: 
a core substrate comprising a plurality of conductor layers and a plurality of intra core substrate insulating layers interposed between the plurality of conductor layers respectively; and
a laminate formed on a first surface of the core substrate and comprising a plurality of insulating layers and a plurality of conductor layers such that the plurality of conductor layers in the laminate includes a first conductor layer including a first line pattern,
structure comprising the first line pattern, a pair of interlayer insulating layers sandwiching the first line pattern, and a pair of conductor layers sandwiching the pair of interlayer insulating layers, the plurality of conductor layers in the core substrate includes a second conductor layer including a second line pattern such that the core substrate includes a second strip line structure comprising the second line pattern, a pair of the intra core substrate insulating layers sandwiching the second line pattern, and a pair of conductor layers sandwiching the pair of the intra core substrate insulating layers, and the core substrate and the laminate are formed such that a thickness of the pair of the intra core substrate insulating layers is larger than a thickness of the pair of interlayer insulating layers, that a thickness of the second line pattern is larger than a thickness of the first line pattern, and that a line width of the second line pattern is larger than a line width of the first line pattern. 

 Claim 8 (currently amended):  The wiring substrate according to claim 1, wherein the core substrate and the laminate are formed such that a characteristic impedance of the first strip line structure and a characteristic impedance of the second strip line structure are substantially equal to each other.  

Claim 9 (currently amended):  The wiring substrate according to claim 1, wherein a conductor layer on a core substrate side in the pair of conductor layers forming the first strip line structure is a conductor layer on a first conductor layer side in the pair of conductor layers forming the second strip line structure.  


a second laminate formed on a second surface of the core substrate on an opposite side with respect to the first surface and comprising a plurality of insulating layers and a plurality of conductor layers, 
wherein the core substrate and the laminate are formed such that a characteristic impedance of the first strip line structure and a characteristic impedance of the second strip line structure are substantially equal to each other.  

Claim 17 (currently amended):  The wiring substrate according to claim 1, further comprising:
a second laminate formed on a second surface of the core substrate on an opposite side with respect to the first surface and comprising a plurality of insulating layers and a plurality of conductor layers, 
wherein a conductor layer on a core substrate side in the pair of conductor layers forming the first strip line structure is a conductor layer on a first conductor layer side in the pair of conductor layers forming the second strip line structure.  

Claims 19-20 (canceled)

Claim 21 (new):  The wiring substrate according to claim 2, wherein the core substrate and the laminate are formed such that a relative permittivity of the pair of the intra core substrate insulating layers is higher than a relative permittivity of the pair of 

Claim 22 (new):  The wiring substrate according to claim 2, wherein the laminate is formed such that surface roughness of the first conductor layer on an opposite side with respect to the core substrate is lower than surface roughness of other conductor layers than the first conductor layer in the laminate on an opposite side with respect to the core substrate.  

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In figure 1, arrow for reference number 16 and 26 are not pointing to the correct element. It may point to “dot line pattern” shown in square.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-18, 21 and 22:
A wiring substrate with the limitation “wherein the laminate includes a first strip line structure comprising the first line pattern, a pair of interlayer insulating layers sandwiching the first line pattern, and a pair of conductor layers sandwiching the pair of interlayer insulating layers, the plurality of conductor layers in the core substrate .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 1 is allowable. The restriction requirement for the species, as set forth in the Office action mailed on July 30, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7 and 17, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       April 2, 2021